914 F.2d 1494
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Marvin BEACH, Petitioner-Appellant,v.Carl HUMPHRIES, Respondent-Appellee.
No. 89-3483.
United States Court of Appeals, Sixth Circuit.
Sept. 21, 1990.

Before KRUPANSKY and BOGGS, Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
This appeal is before the court sua sponte for consideration under Rule 9(a), Rules of the Sixth Circuit.  In this case, Beach appealed from the district court's order denying his petition for a writ of habeas corpus.  28 U.S.C. Sec. 2254.  The state attorney general has filed a letter indicating that Beach died on September 28, 1989, at the Hocking Correctional Institute.


2
Because this appeal involves a request for habeas relief, the death of the petitioner renders the appeal moot.  Therefore, it is ordered that the appeal be dismissed for lack of jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.